No.       95-006
              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                    1995


DARLENE M. VINCELETTE,
              Plaintiff            and Appellant,
         v.
METROPOLITAN        LIFE INS. CO.
and BILLINGS        SHERATON HOTEL,
              Defendants            and Respondents.




APPEAL FROM:              District  Court of the Thirteenth  Judicial   District,
                          In and for the County of Yellowstone,
                          The Honorable   G. Todd Baugh, Judge presiding.



COUNSEL OF RECORD:

              For    Appellant:

                          Randy S.        Laedeke,         Laedeke    Law     Office,          Billings,
                          Montana

              For    Respondent:

                          Calvin     J.   Stacey,      Stacey    & Walen,       Billings,         Montana



                                                    Submitted    on Briefs:             July     27,       1995

                                                                     Decided:           October        12,        1995
Filed:
Justice             William              E. Hunt,             Sr.,          delivered                      the     Opinion                 of     the     Court.

              Appellant                brought             suit         against                respondents                   in        the        Thirteenth
Judicial             District                Court,          Yellowstone                       County,             seeking              to recover              for

injuries              sustained                   when       she         fell           in      the        Billings               Sheraton                Hotel.

At     the         close        of     discovery,                  respondents                       moved         for       summary               judgment,
claiming               no         material                 issues             of         fact          remained                  in        dispute,             and
therefore                  they        were          entitled              to           summary             judgment                  as        a matter           of

law.           After            the      motion            was briefed                         by both             parties,                 the      District
Court          entered               summary            judgment                   in     respondents'                      favor.                 Appellant
appeals             and we reverse.

              The sole               issue        raised               on appeal                is     whether             the         District               Court

erred          in     granting                summary              judgment.

              On March             20,        1989,         appellant                   fell         while         entering                  the     Billings

Sheraton             Hotel             (the       Hotel).               According                    to her            complaint,                  she was in

the      foyer         of       the        parking           lot         entrance,                   between             the          inner        and outer
sets          of     doors.                She approached                          the          inner            doors           and        then         stepped

backwards                  to     allow            them           to     be        opened              out        towards                  her.          As     she
stepped             back,            she      fell         and          injured                her     back.              Appellant                  believes
she fell             because               she had caught                       the          heel       of her           high-heeled                     shoe      in

a     small         hole          in     the         carpet             and could                    not     maintain                 her         balance          as

she      stepped                back.             She therefore                          alleges                 her      fall          was        caused          by
either              a defect                 in      the      carpet                or         negligent                 maintenance                     of     the

carpet.

              The      Hotel           generally                  denied                the      allegations,                         and         both        sides

conducted                  discovery.                  At         the      end of               discovery,                   respondents                      moved

for      summary                judgment,              which            was granted                        by the          District                Court.

                                                                                    2
           Did     the        District            Court         err         in granting                  respondents'                      motion           for

summary           judgment?

           Summary            judgment            is proper                 when there                 are no genuine                           issues         of

material            fact        and the           moving             party        is      entitled               to        summary               judgment

as      a matter              of      law.          Rule            56(c),          M.R.Civ.P.;                         Brown             v.         Demaree
(1995),           __       Mont.          __,        _,              52 St.Rep.                 819,        820;           White           v.        Murdock

(1994),           265 Mont. 386,      389,         877 P.2d 474,          476.         In summary                     judgment
cases,           this         Court's            standard              of    review              is      identical                  to         the     trial

court's,            and         we will             utilize             the         same             criteria              employed                   by    the

trial       court          to determine                   whether            summary                 judgment              should               have       been

granted.                 Brown,            52     St.Rep.              at        820;       Minnie               v.        City           of      Roundup

(1993),           257 Mont. 429,      431,           849 P.2d 212,          214.

           The          party         seeking                 summary             judgment                  bears             the          burden              of
demonstrating                   the       absence             of genuine               factual              issues.                 If     the        moving

party       demonstrates                     such        an absence,                   then           the       burden            shifts              to    the

non-moving                party,          who must              show that                 a genuine                   issue          of        fact        does

exist.            First            Security          Bank of                Bozeman             v.      Jones          (1990),                 243 Mont.
301,        303,           794 P.2d 679,             681.            All          inferences                      which               may       be

reasonably                drawn           from      the        record            are       to        be drawn               in       favor            of    the

non-moving                party.             Simmons            v.      Jenkins             (1988),              230 Mont. 429,        432,

750 P.2d 1067,           1069;         Reaves         v.     Reinhold                 (1980),           189 Mont. 284,       287,

615 P.2d 896,           898.

           A cause              of     action            in     negligence                  consists                  of      four             elements:
(1)      duty;            (2)        breach         of         duty;          (3)         causation;                   and           (4)         damages.

Brown,       52 St.Rep.                    at     820,         citation             omitted.                    Negligence                     cases        are

generally               not        susceptible                 to     summary             judgment.                    Brown,              52 St.Rep.


                                                                             3
at     820;             See also                 Dillard                   v.         Doe      (1992),              251 Mont. 379,           382,      824
P.2d 1016,              1018-19;                 Brohman                   v.     State            (1988),             230 Mont. 198,         201,
749 P.2d 67,         69.            In         particular,                        negligence                      cases               where          the

question                of     causation                    is        in        dispute            are     rarely               amenable                  to     summary

judgment                because                "it      is        axiomatic                    that        questions                  of        causation                are

for     the         finder               of     fact         to decide."                           Bossard            v.        Johnson                 (19941,          265
Mont. 272,            281,            876 P.2d 627,            632      (Nelson,              J.,          dissenting).

           In       the            case         at      bar,               appellant                 was       at     the         Hotel             as         a guest,

and,       as           such        the         Hotel             owed            to         her      a duty           of         due           care.              " [Tlhe

owner         of        a premises                    has a duty                       to     use ordinary                      care        in          maintaining

his      premises                   in        a reasonably                             safe        condition                    and        to       warn          of     any

hidden             or        lurking             dangers."                            Brown
                                                                                      -,              52 St.Rep.                   at       820           (citations

omitted).                     Under            this          standard,                       the      element              of      duty            is      clear         and

the      parties                   do         not       contest                   it.              Likewise,                 the         parties                  do     not

contest             that            appellant                    fell            while          at       the        Hotel.               But            respondents

contend             the        Hotel's                carpet               was not             the       cause         of her              fall.                However,

"when           a duty                  is     imposed                  upon            the        defendant                 and         the            plaintiff's

allegations,                       if        proven,             would                support            a finding                of a breach                      of    the

duty,           summary                 judgment                 is         improper."                     Cereck            v.       Albertson's                       Inc.

(1991),             195 Mont. 409,        412,            637 P.2d 509,        511,          citing                 Rennick          v.

Hoover             (19801,               186 Mont. 167,           606 P.2d 1079.             "Liability                     should         not

be      adjudicated                          upon       a motion                       for      summary              judgment                   where            factual

issues                  concerning                      negligence                           and         causation                      are             presented."

Dillard, 824 P.2d                at         1018,            citing            Duchesneau                  v.      Silver                 Bow County

 (1971),            158 Mont. 369,        377,            492 P.2d 926,          931.          Because                     causation
is      the      issue              in     dispute,               this         case           is     particularly                        ill-suited                for
summary             judgment.

           Respondents                        cite           several             cases              where            this             Court          has         found

summary              judgment                  to      be       appropriate.                             See         Cooper              v.         Sisters            of
Charity               of           Leavenworth                    Health                 Services                   Corp.               and         St.          James
Community                  Hospital,                   Inc.           (1994),             265 Mont. 205,          075 P.2d 352;
Fauerso             v.        Maronick                Const.          Co (1983),                     203 Mont. 106,         661 P.2d 20;

and Krone                v.        McCann             (1982),            196 Mont. 260,           638 P.2d 397.             However,

in      both        Cooper               and Fauerso                  the        issue              was duty,                   not      causation,                and

they          are        therefore                   distinguishable.                                Causation                   was          the      issue           in
Krone,           but          that         case        is      also           distinguishable.

           The incident                        in     Krone           took       place              in     a rural               open         field,             where

the      plaintiff                   acknowledged                     she had seen                       common debris                        such         as logs

and mounds                    of     dirt           lying         around             before              she fell.                     Krone, 638 P.2d

at      400.             The court                  therefore                 agreed           that           the     danger                 had been             open

and obvious.                         The incident                     in      this        case           took        place              in    a hotel,             and
appellant                  contends                  her       fall           was        caused               by      a         small         hole          in     the

carpeting--a                         hole            that         was           not           obvious                and              that          could          not

reasonably                    have          been           anticipated.                       Moreover,                    in     Krone,             the         Court

noted          that           the        plaintiff                had been               unable               to     specifically                         describe

what          caused           her          injury;               she could                   not        say what                had         caused         her        to

trip.                 Krone, 638 P.2d          at       400.                   In         this              case,           appellant
specifically                       alleges             a small             hole          in        the     carpet               to be the                 cause        of

her      fall.                She has               therefore                 raised               causation               as a genuine                       issue,

which          the         plaintiff                  in     Krone            apparently                  could            not         do.




                                                                                     5
          The            court                  found          appellant              had           not             brought                  forth           evidence

showing            the          carpet              to         be the          cause           of     her             fall.              But         the          initial
burden            in         the           summary              judgment              proceeding                           should                 have         been          on

respondents.                          It         was up to               them        to        show that                        no genuine                   issue           of

material                fact          existed.                    Only          when          and          if         they            successfully                      made

such          a    showing                      would           the       burden              properly                        shift           to          appellant.

Absent            such         an affirmative                           showing               on the                part        of      respondents,                        the

moving            party,                   it      was          error           to        shift                 the           burden               of        proof           to

appellant,                   the           non-moving                  party.

           Respondents                           presented               no evidence                           proving                 the         fall           was       not

caused            by the              carpeting.                       Instead           they         focused                   on the              small           amount

of proof                appellant                  offered              to show that                      it        was the             carpeting.                      They

correctly                    noted              that         appellant               relied                    almost             wholly                on        her       own

deposition                   and sworn                    affidavit.                  In        response,                       respondents                       pointed

out      it        was          snowy                  and       icy      that            night,                    and         appellant                    had        been

drinking.                     Appellant                   has         alleged            it       was the                   carpet                that        made her

fall,         thereby                 creating                 a genuine              issue           of material                            fact         as to         what

caused            the         fall.                Respondents                   have          not             shown            that         it      was not                the

carpet.                  They              have          failed           to      dispose                      of        this          genuine               issue           of

material                fact.
           If           there              is      any          genuine              issue            of             material                     fact,           summary

judgment                is      inappropriate.                            "The        question                      to     be decided                     on        motion

for     summary                 judgment                  is     whether             there           is         a genuine                    issue           of      a fact

and not             how that                      issue          should          be determined.                                   The hearing                       on the

motion             is        not           a trial."                    Duchesneau,                       492            P.Zd          at         930        (citation

omitted).

                                                                                     6
          Because appellant     has raised    a genuine     issue     of material        fact
   that   respondents     have failed    to   rebut,     summary judgment           is    not

  warranted.
          Reversed    and remanded for    further      proceedings.



   We concur:



‘-‘\/       Chief    Justiced